       Case 4:20-cr-00011-CDL-MSH Document 41 Filed 08/21/20 Page 1 of 1



                   IN THE UNITED STATES DISTRICT COURT FOR THE
                           MIDDLE DISTRICT OF GEORGIA
                                COLUMBUS DIVISION

 UNITED STATES OF AMERICA

         v.                                            Case No.: 4:20-CR-00011-CDL-MSH-1

 TACQUAN WILLIAMS



                         ORDER ON MOTION FOR CONTINUANCE

Defendant TACQUAN WILLIAMS has moved the Court to continue the pre-trial hearing of his

case, presently scheduled for August 27, 2020 and to continue the trial of this case. The

Government joins the motion. Defendant was arraigned on July 27, 2020, and is currently in

custody. Additional time is needed for discovery review, pretrial investigation, legal research

and to enter into plea negotiations between the defendant and government if warranted. The

Court finds that it is in the interests of justice to allow the parties to complete discovery review,

legal research, pretrial investigation and to explore possible plea negotiations and that these

interests outweigh the interest of Defendant and the public in a speedy trial. Failure to grant a

continuance would deny counsel reasonable time for effective preparation and could result in a

miscarriage of justice. Accordingly, Defendant’s Motion for Continuance [Doc. 40] is

GRANTED, and it is hereby ordered that this case shall be continued until the Court’s next trial

calendar in January 2021.    The delay occasioned by this continuance shall be deemed

excludable pursuant to the provisions of the Speedy Trial Act, 18 U.S.C. Section 3161.

                        It is SO ORDERED, this 21st day of August, 2020.


                                               S/Clay D. Land
                                               HONORABLE CLAY D. LAND
                                               UNITED STATES DISTRICT COURT
